Citation Nr: 0621700	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-30 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right leg 
shortening.

2.  Entitlement to service connection for scoliosis.

3.  Entitlement to an effective date prior to October 7, 
2002, for the grant of service connection for depression.  

4.  Entitlement to an increased initial evaluation for 
depression, currently evaluated as 50 percent disabling.

5.  Entitlement to an increased evaluation for degenerative 
disc disease of the lower lumbar spine, currently evaluated 
as 10 percent disabling.

6.  Entitlement to a compensable evaluation for bilateral 
hearing loss.




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to May 2001.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO), which granted service connection for depression 
and denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2004, the veteran sent the RO a copy of a 
favorable August 2004 decision by the Social Security 
Administration (SSA).  The decision is relevant to his 
claims.  The RO certified the veteran's appeal and forwarded 
his records to the Board in December 2004.  The RO did not 
consider the SSA decision in conjunction with the veteran's 
appeal or furnish him an additional supplemental statement of 
the case, as is required.  38 C.F.R. § 19.31(b) (2005).  

In addition, the medical records on which the favorable SSA 
decision is based are not of record.  As they appear 
relevant, VA must obtain them.  38 U.S.C.A. § 5103A; see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The veteran 
is asked to submit this records himself, if possible, to 
expedite the case.   

In this regard, it is important for the veteran to understand 
that the fact that SSA has found him disabled does not imply 
that the veteran's service connected disabilities, as a 
whole, have caused his unemployment.  Notwithstanding, the 
Board will obtain these records because they are pertinent to 
his claims in this case.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain from the SSA the 
records pertinent to the veteran's award 
of SSA benefits as well as the medical 
records relied upon concerning that 
claim.

2.  Then, the veteran should be examined 
by a VA psychiatrist to determine the 
nature and extent of his service-
connected depression.  The examiner in 
conjunction with the examination must 
review the claims folder or the pertinent 
medical records contained therein.  The 
purpose of this evaluation is to 
determine the degree of disability 
associated with the veteran's depression 
caused by his service-connected back 
disorder.  If there are different 
psychiatric disorders other than this 
disorder, the examiner must attempt to 
reconcile the diagnoses and specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, that fact should be 
specified.  All necessary special studies 
or tests are to be accomplished.  The 
examiner must assign a Global Assessment 
of Functioning score for each psychiatric 
disorder diagnosed which is consistent 
with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed. 1994).  
The nature and extent of the depression 
associated with the back disorder should 
be noted.  The basis for any conclusions 
should be explained, and any social and 
industrial impairment should be 
specifically noted.  

3.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected disabilities and 
nonservice-connected disabilities.  The 
purpose of the examination is to 
determine whether the service-connected 
disabilities have caused the veteran's 
unemployability.  The claims folder or 
the pertinent medical records contained 
therein, and a copy of the Board's REMAND 
of this case, must be reviewed by the 
examiner in conjunction with his or her 
examination of the veteran.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation, 
if any, caused by the veteran's 
disabilities.

Following examination and review of the 
record, the examiner should provide an 
explicit response to the following 
question:

The examiner is requested to express 
an opinion as to the impact of the 
manifestations of the service-
connected disabilities, or 
manifestations that can not be 
dissociated from those produced by 
the service-connected disabilities, 
on the veteran's ability to obtain 
and retain substantially gainful 
employment.  The examiner should 
provide a detailed discussion of the 
rationale for the opinion rendered 
with consideration of the pertinent 
medical evidence of record.


4.  Readjudicate the veteran's claims for 
service connection for right leg being 
shorter than the left; service connection 
for scoliosis; an effective date prior to 
October 7, 2002, for the grant of service 
connection for depression; an increased 
initial evaluation for depression; an 
increased evaluation for degenerative 
disc disease of the lower lumbar spine; 
and a compensable evaluation for 
bilateral hearing loss.  

In doing so, the RO should address all 
evidence received since the September 
2004 statement of the case, including the 
favorable August 2004 SSA decision.  If 
any part of the decision is adverse to 
the veteran, he and his representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

